                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

PAULINE LOMAX                                                          PLAINTIFF

V.                      CASE NO. 3:19-CV-124-JM-BD

CRAIGHEAD COUNTY JAIL, et. al.                                      DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 3rd day of October, 2019.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
